Citation Nr: 1711485	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-36 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to service-connected residuals of low back injury with scoliosis, traumatic arthritis, and spina bifida occulta.

2.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected residuals of low back injury with scoliosis, traumatic arthritis, and spina bifida occulta.

3.  Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial disability rating in excess of 10 percent for depression.

5.  Entitlement to an increased rating in excess of 40 percent for residuals of a low back injury with scoliosis, traumatic arthritis, and spina bifida occulta.

6.  Entitlement to an increased rating in excess of 20 percent for residual injury of the dorsal spine with wedging of T11, T12, and L1 with kyphosis.

7.  Entitlement to service connection for erectile dysfunction (ED).

8.  Entitlement to service connection for residuals of a left elbow injury.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for residuals of a cervical spine injury.

11.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from March 1973 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran withdrew his request for a hearing before the Board.  See March 2017 correspondence.

Although the Veteran was previously represented by Attorney David L. Huffman, in August 2014, VA revoked Mr. Huffman's authority to represent VA claimants.  As such, the Veteran is unrepresented.  The RO sent the Veteran a letter informing him of these developments and of his option to retain new representation.  See November 2015 notification letter.

The Veteran filed a timely Notice of Disagreement (NOD) in response to a November 2006 rating decision that denied, among other claims, entitlement to individual employability due to a service-connected disability (TDIU).  A Statement of the Case (SOC) was never issued in response to the NOD, although the Veteran was subsequently granted TDIU in an October 2007 rating decision.  Therefore, in regards to the Veteran's TDIU claim, the Board finds that the failure to issue an SOC is moot.  However, the other denied claims raised in the NOD, specified below, remain unresolved.  Thus, an SOC must be issued in response to this NOD, as addressed in the Remand below.  Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to a compensable initial disability rating for GERD; an initial disability rating in excess of 10 percent for depression; an increased rating in excess of 40 percent for residuals of a low back injury with scoliosis, traumatic arthritis, and spina bifida occulta; an increased rating in excess of 20 percent for residual injury of the dorsal spine with wedging of T11, T12, and L1 with kyphosis; service connection for ED; service connection for residuals of a left elbow injury; service connection for headaches; service connection for residuals of a cervical spine injury; and the reopening of a claim for service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have sciatica of the left lower extremity.

2.  The Veteran does not have sciatica of the right lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sciatica of the left lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to service connection for sciatica of the right lower extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. §5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374  (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)). 

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including VA and private treatment records, have been secured.  In his NOD, the Veteran stated that he would provide additional medical evidence and a medical nexus opinion.  February 2008 NOD; see also September 2009 attachment to VA Form 9.  No such evidence has been received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In addition, the Veteran was afforded a VA medical examination in November 2007.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full physical examination of the Veteran.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran disputes the adequacy of the VA examination and contends that he has sciatica of both lower extremities.  September 2009 attachment to VA Form 9.  However, the Veteran's argument is conclusory and does not allege why the examination would not be adequate.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination and treatment records, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 C.F.R. § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends that he currently has sciatica in his right and left lower extremities due to service connected residuals of low back injury with scoliosis, traumatic arthritis, and spina bifida occulta (back condition).  See December 2006 correspondence; February 2008 NOD.  

According to STRs, the Veteran underwent an in-service medical examination in July 1979.  The examiner noted that his lower extremities were normal.  The Veteran did not report any leg cramps or an inability to perform certain motions or assume certain positions at the time.  July 1979 report of medical examination.  In July 1982, the Veteran suffered a left leg injury that resulted in swelling, mild sensory impairment, discoloration, a small laceration, and a bruise, and a slight pain in the bruised area of the left leg.  July 1982 emergency care and treatment note; August 1982 progress note.  In April 1984, the Veteran reported pulling a left leg muscle during physical training, leaving him unable to run.  April 1984 progress note.  Similarly, the Veteran later complained of a hamstring injury with tenderness in the back of his legs while walking.  October 1984 progress note.  In November 1987, the Veteran again reported left leg cramps after physical training.  November 1987 progress note.  Furthermore, in January 1988, the Veteran complained of burning back pain radiating down the left buttock to the hamstring area.  January 1988 consultation sheet.  

The Veteran was involved in an accident in June 1988 after he jumped off a truck, hurting his back.  June 1988 consultation sheet.  According to the Veteran, he felt back pain as well as pain radiating down to his left thigh following the accident, especially when bending.  However, no lower extremity weakness or numbness was noted.  Id.  A May 1989 progress note also reports complaints of a burning sensation down the left buttock and hamstring.  The Veteran had another accident in October 1989 resulting in diminished range of motion of the lower extremities.  October 1989 DACH ambulance report.  However, a February 1990 radiological consultation report noted no radiological evidence of any significant abnormality.   February 1990 radiologic consultation request/report.  Similarly, a March 1990 in-service examination noted that the Veteran's lower extremities were normal.  March 1990 report of medical examination.  In addition, an undated emergency medicine note reported that the Veteran suffered a back injury after lifting boxes.

In March 1990, a medical evaluation board recommended that the Veteran be discharged due to chronic neck, thoracic, and lumbar spine pain of unknown etiology.  March 1990 medical evaluation board proceedings.  The summary of the medical evaluation board proceedings also noted that the Veteran reported sometimes feeling discomfort due to pain radiating into both buttocks, especially into the lateral aspect and posterior aspect of the left thigh.  However, it also noted that the Veteran denied any loss of sensation.  Id.

The Veteran was granted service connection for residuals of a low back injury with scoliosis, traumatic arthritis, and spina bifida occulta in September 1990.  

In November 1994, the Veteran underwent a VA examination.  The examiner noted decreased appreciation to pinprick in an S1 distribution on the left leg and diagnosed lumbosacral radiculopathy.  November 1994 VA report of medical examination for disability evaluation.  In August 1995, the Veteran underwent an electromyography (EMG) and nerve conduction study.  The Veteran reported cramps and diminished pin and light touch sensation in the left lower extremity.  August 1995 VA exam worksheet for the peripheral nerves.  However, according to the examiner, there was no evidence of a left L3 to S2 radiculopathy, and the clinical examination was inconsistent with the Veteran's reports.  August 1995 addendum to VA exam worksheet for the peripheral nerves.

In June 1999, the Veteran complained to his physician of right leg pain.  June 1999 private history examination.  The Veteran also complained of electric shock-like feelings in his legs in a September 1999 private radiology consultation.  Furthermore, in a June 2003 VA follow-up visit, the Veteran complained of low back pain radiating to his left leg and of an inability to walk as much as usual.  

The Veteran underwent another EMG and nerve conduction study in May 2006.  According to the report, the nerves in the left leg were normal, and there was no evidence of lumbosacral radiculopathy or peripheral neuropathy.  May 2006 VA EMG and nerve conduction report.

In December 2006, the Veteran filed for service connection for sciatica of the left and right lower extremities secondary to his service-connected back condition.  See December 2006 correspondence.  Accordingly, the Veteran underwent a VA examination in November 2007 for the purposes of evaluating his claimed sciatica.  The examiner noted that the lower extremities showed intact light touch sensation bilaterally; however, there was decreased sharp touch below the sock line on the left leg.  November 2007 VA exam sheet for peripheral nerves.  The examiner also noted the absence of vibratory sensation in both feet.  In addition, proprioception was noted to be intact bilaterally as well as the patellar and Achilles' reflexes.  Furthermore, the Veteran had normal hamstring and quadriceps strength, though the testing of the quadriceps caused back pain.  The Veteran, according to the examiner, denied right lower leg sciatica and did not report any problems with his right leg.  The examiner concluded that Veteran had left lower leg sciatica by history, but that sciatica was undocumented by physical examination and EMG.  The examiner further concluded that that right leg sciatica was undiagnosed on physical examination and by EMG.  The examiner referred to the May 2006 VA EMG and nerve conduction report in support of his conclusions.

Upon review of the record, the Board finds that the Veteran does not currently have sciatica of either the left or right lower extremities.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the weight of the evidence supports the conclusion that the Veteran does not have a current diagnosis of sciatica of the left or right lower extremity. According to STRs, the Veteran suffered a series of leg injuries while on active duty.  Following the in-service injuries, the Veteran complained of leg problems, including cramps, mild sensory impairment, pain, and reduced mobility and range of motion.  See July 1982 emergency care and treatment note; August 1982 progress note; April 1984 progress note; October 1984 progress note; November 1987 progress note; January 1988 consultation sheet; June 1988 consultation sheet; and October 1989 DACH ambulance report.  However, a diagnosis for sciatica was not noted in the STRs.  

Furthermore, the Veteran's VA post-service treatment records do not contain a diagnosis for sciatica.  While the 1994 VA examination noted decreased appreciation to pinprick in an S1 distribution on the left leg and diagnosed lumbosacral radiculopathy, the subsequent EMG and nerve conduction study found no evidence of a left L3 to S2 radiculopathy.  See August 1995 VA exam worksheet for the peripheral nerves.  Similarly, the May 2006 EMG and nerve conduction test found no evidence of lumbosacral radiculopathy or peripheral neuropathy.  See May 2006 VA EMG and nerve conduction report.  In addition, the November 2007 VA examination found no sciatica on physical examination or in the 2006 EMG and nerve conduction test.  There is no medical evidence of record to support a diagnosis of sciatica of the left or right lower extremity at any point during the appeal period.

While the Veteran maintained that EMGs do not always reveal sciatica, he is not a medical professional and has not demonstrated that he has any medical expertise to make such an opinion or render a diagnosis for a complex etiological question such as this, which requires testing and medical expertise to diagnose and ascertain etiology. As noted above, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service). See, e.g., Barr, 21 Vet. App. 303. However, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of his claimed sciatica. As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as the diagnosis or etiology of sciatica. See Bostain v. West, 11 Vet. 124, 127 (1998). As such, the only competent medical evidence of record does not establish a diagnosis for sciatica.  There is no reason to doubt the credibility of the examiner's findings.  As discussed above, the VA examination was adequate.  Therefore, the Board finds that the most probative evidence of record establishes that the Veteran does not have sciatica of either the left or right lower extremities.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for sciatica of the left and right lower extremities. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. §§ 1110, 1131. In the absence of a current disability, the analysis ends, and the claims for service connection for sciatica of the left and right lower extremities cannot be granted on a direct or secondary basis. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to service-connected residuals of low back injury with scoliosis, traumatic arthritis, and spina bifida occulta, is denied.

Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected residuals of low back injury with scoliosis, traumatic arthritis, and spina bifida occulta, is denied.


REMAND

In November 2006, the RO granted the Veteran service connection for GERD with a rating of 0 percent, as well as service connection for depression with a rating of 10 percent.  In addition, the RO denied the Veteran an increased rating in excess of 40 percent for residuals of a low back injury with scoliosis, traumatic arthritis, and spina bifida occulta; an increased rating in excess of 20 percent for residual injury of the dorsal spine with wedging of T11, T12, and L1 with kyphosis; service connection for ED; service connection for residuals of a left elbow injury; service connection for headaches; and service connection for residuals of a cervical spine injury.  Furthermore, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for hypertension.  November 2006 rating decision.

The Veteran filed a timely NOD disagreeing with the above decisions in December 2006.  See December 2006 Notice of Disagreement letter.  An SOC was not issued in response to the NOD.

Under 38 C.F.R. § 19.26, when a timely NOD is filed, the AOJ must reexamine the claims and determine whether additional review or development is warranted.  If no further review or development is required, or after necessary review or development is completed, the AOJ must prepare an SOC pursuant to 38 C.F.R. § 19.29 unless the disagreement is resolved by a grant of the benefits sought on appeal or the NOD is withdrawn by the claimant.  38 C.F.R. §§ 19.26, 19.29; 38 U.S.C. § 7105 (d) (1).  

The Veteran filed an NOD within one year of the mailing of the November 2006 rating decision.  See December 2006 Notice of Disagreement letter.  As such, the Board finds that the Veteran's NOD was timely.  38 U.S.C. § 7105 (b) (1); 38 C.F.R. § 20.302.  

While the November 2006 rating decision granted the Veteran service connection for GERD and depression, the RO did not grant the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35 (1993) (the claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  In addition, the Veteran did not withdraw his December 2006 NOD.  Therefore, the Board is required to remand the claims for the issuance of an SOC.  Manlicon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the following issues of entitlement:

* Entitlement to a compensable initial disability rating for gastroesophageal reflux disease (GERD);

* Entitlement to an initial disability rating in excess of 10 percent for depression;

* Entitlement to an increased rating in excess of 40 percent for residuals of a low back injury with scoliosis, traumatic arthritis, and spina bifida occulta;

* Entitlement to an increased rating in excess of 20 percent for residual injury of the dorsal spine with wedging of T11, T12, and L1 with kyphosis;

* Entitlement to service connection for ED;

* Entitlement to service connection for residuals of a left elbow injury;

* Entitlement to service connection for headaches;

* Entitlement to service connection for residuals of a cervical spine injury, and;

* Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

Notify the Veteran that he must submit a timely substantive appeal to perfect an appeal of those claims.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


